Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.

Information Disclosure Statement


2.	The information disclosure statement (IDS) submitted on 07/20/2022 has been considered by Examiner and made of record in the application file.

Reasons for Allowance


3.    Claims 1-20 are allowed over the prior art record.

4.    The following is an examiner’s statement of reasons for allowance:

Mukherjee, S., et al. (“Cluster-GAN: Latent space clustering in generative adversarial networks," CoRR, abs/1809.03627 (2018); provided by the Applicant’s IDS filed on 05/21/2019) teaches Generative Adversarial networks (GANs) have obtained remarkable success in many unsupervised learning tasks and unarguably, clustering is an important unsupervised learning problem. While one can potentially exploit the latent space back-projection in GANs to cluster, the cluster structure is not retained in the  GAN latent space. In this paper, we propose Cluster GAN as a new mechanism for clustering using GANs. By sampling latent variables from a mixture of one-hot encoded variables and continuous latent variables, coupled with an inverse network (which projects the data to the latent space) trained jointly with a clustering specific loss, we are able to achieve clustering in the latent space. Our results show a remarkable phenomenon that GANs can preserve latent space interpolation across categories, even though the discriminator is never exposed to such vectors. We compare our results with various clustering baselines and demonstrate superior performance on both synthetic and real datasets.

Sainburg, T., et al. ("Generative adversarial interpolative autoencoding: adversarial training on latent space interpolations encourage convex latest distributions, " CoRR abs/1807.06650 (2018); provided by the Applicant’s IDS filed on 05/21/2019) teaches a neural network architecture based upon the Autoencoder (AE) and Generative Adversarial Network (GAN) that promotes a convex latent distribution by training adversarially on latent space interpolations. By using an AE as both the generator and discriminator of a GAN, pass a pixel-wise error function across the discriminator, yielding an AE which produces sharp samples that match both high- and low-level features of the original images. Samples generated from interpolations between data in latent space remain within the distribution of real data as trained by the discriminator, and therefore preserve realistic resemblances to the network inputs.

Consider claims 1-18, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest digitally scaling the plurality of downlink digital signals based on a plurality of digital scaling factors determined according to the plurality of downlink channel bandwidths to generate a plurality of scaled downlink digital signals having a substantially equal channel power density in the plurality of downlink channels, in combination with other limitations, as specified in the independent claim 1, and further limitations of their respective dependent claims 2-18.

Consider claim 19, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest apply the first style signal at a first layer to modify first intermediate data according to the first style signal to produce modified first intermediate data; process the modified first intermediate data to produce second intermediate data; apply a second style signal at a second layer of the synthesis neural network to modify the second intermediate data according to the second style signal to produce modified second intermediate data; and process the modified second intermediate data to produce output data including content corresponding to the second intermediate data, in combination with other limitations, as specified in the independent claim 19.

Consider claim 20, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest applying a first set of spatial noise at a first layer of a synthesis neural network to generate modified first intermediate data comprising content corresponding to first intermediate data that is modified based on the first set of spatial noise; processing the modified first intermediate data to produce second intermediate data; applying a second set of spatial noise at a second layer of the synthesis neural network to generate modified second intermediate data comprising content corresponding to the second intermediate data that is modified based on the second set of spatial noise; and processing the modified second intermediate data to produce output data comprising content corresponding to the modified second intermediate data, in combination with other limitations, as specified in the independent claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information Consider the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649